Appeal from a judgment (denominated order) of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), dated May 12, 2014 in a habeas corpus proceeding. The judgment denied the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding seeking a writ of habeas corpus, contending that he was improperly sentenced as a persistent violent felony offender. We conclude that Supreme Court properly denied the petition. “Habeas corpus relief is unavailable where [,] [as here,] a claim could have been raised on direct appeal or in a CPL article 440 motion” (People ex rel. Tislon v Rock, 84 AD3d 1606, 1607 [2011], lv denied 17 NY3d 712 [2011]; see Matter of Caroselli v Goord, 269 AD2d 706, 706 [2000], lv denied 95 NY2d 754 [2000]). Indeed, we note that petitioner’s contention was in fact raised and rejected on a prior CPL article 440 motion.
Present — Scudder, P.J., Smith, Centra, Peradotto and Carni, JJ.